DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a motor” in line 4.  It is unclear whether “a motor” of claim 9 is the same or different as the “a motor” as recited in claim 1, line 7.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 19 recites the limitation “a motor” in line 4.  It is unclear whether “a motor” of claim 19 is the same or different as the “a motor” as recited in claim 11, line 8.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent Pub. No. 2020/0231020).
Regarding claim 1, Kim et al. discloses an appliance capable for blending defining a vertical direction and a radial direction (abstract; figure 2, reference #1), the appliance comprising:
a container body comprising an inner shell (figure 2, reference #3) and a conduction wall (figure 2, reference #4), the inner shell defining a fluid cavity (figure 2, reference #10 and 15), and the conduction wall being spaced apart from the fluid cavity outward along the radial direction (figure 2, reference #4; [0047]);
a rotatable blade rotatably disposed within the fluid cavity (figure 2, reference #41; figure 4, reference #46);
a motor in selective mechanical communication with the rotatable blade to motivate rotation thereof (figure 2, reference #32); and
a thermo-electric heat exchanger mounted within the container body in thermal communication with the fluid cavity (figure 2, reference #60).
Regarding claim 2, Kim et al. discloses wherein the thermo-electric heat exchanger comprises a first heat exchange end (figure 3, reference #61; [0132]-[0141]) and a second heat exchange end between which heat is selectively directed (figure 3, reference #62; [0132]-[0141]), wherein the first heat exchange end is positioned in contact with the inner shell (figure 3, reference #61 in contact with reference #3; [0132]; [0135]), and wherein the second heat exchange end is positioned in contact with the conduction wall (figure 3, reference #62 in contact with reference #4; [0132]; [0135]).
Regarding claim 3, Kim et al. discloses a conduction pipe extending from the thermo-electric heat exchanger within the container body, at least a portion of the conduction pipe being positioned between the inner shell and the conduction wall (figure 2, reference #51; [0069]-[0070]).
Regarding claim 4, Kim et al. discloses wherein the conduction pipe is positioned between the thermo-electric heat exchanger and the conduction wall (see figures 2 and 3, reference #51 between heat exchanger 61 and conduction wall 4).
Regarding claim 5, Kim et al. discloses wherein the container body further comprises a plurality of fins extending radially outward from the conduction wall (figure 2, reference #7; [0079]).
Regarding claim 6, Kim et al. discloses a base defining a receiving zone in which the container body is selectively received (figure 2, reference #7; [0077] (no structure has been imparted to the base, and therefore reference #7 reads on the limitation with the outer wall being in contact with the container body 2 and thus reading on the receiving zone)); and a fan mounted within the base and directed at the receiving zone to motivate an airflow across an outer surface of the container body ([0079]).
Regarding claim 8, Kim et al. discloses wherein the thermo-electric heat exchanger is a Peltier device ([0003]).
Regarding claim 9, Kim et al. discloses a base defining a receiving zone on which the container body is selectively received (figure 2, reference #6); and

Regarding claim 10, Kim et al. discloses wherein an insulation chamber is defined between the inner shell and the conduction wall along the radial direction (figure 2, reference #8; [0048]).
Regarding claim 11, Kim et al. discloses an appliance capable for blending defining a vertical direction and a radial direction (abstract; figure 2, reference #1), the appliance comprising:
a container body comprising an inner shell (figure 2, reference #3) and a conduction wall (figure 2, reference #4), the inner shell defining a fluid cavity (figure 2, reference #10 and 15), and the conduction wall being spaced apart from the fluid cavity outward along the radial direction (figure 2, reference #4; [0047]), wherein an insulation chamber is defined between the inner shell and the conduction wall along the radial direction (figure 2, reference #8; [0048]);
a rotatable blade rotatably disposed within the fluid cavity (figure 2, reference #41; figure 4, reference #46);
a motor in selective mechanical communication with the rotatable blade to motivate rotation thereof (figure 2, reference #32); and
a thermo-electric heat exchanger mounted within the container body in thermal communication with the fluid cavity, the thermo-electric heat exchanger being positioned within at least a portion of the insulation chamber (figure 2, reference #60).
Regarding claim 12, Kim et al. discloses wherein the thermo-electric heat exchanger comprises a first heat exchange end (figure 3, reference #61; [0132]-[0141]) and a second heat exchange end between which heat is selectively directed (figure 3, reference #62; [0132]-[0141]), wherein the first heat exchange end is positioned in contact with the inner shell (figure 3, reference #61 in contact with 
Regarding claim 13, Kim et al. discloses a conduction pipe extending from the thermo-electric heat exchanger within the container body, at least a portion of the conduction pipe being positioned between the inner shell and the conduction wall (figure 2, reference #51; [0069]-[0070]).
Regarding claim 14, Kim et al. discloses wherein the conduction pipe is positioned between the thermo-electric heat exchanger and the conduction wall (see figures 2 and 3, reference #51 between heat exchanger 61 and conduction wall 4).
Regarding claim 15, Kim et al. discloses wherein the container body further comprises a plurality of fins extending radially outward from the conduction wall (figure 2, reference #7; [0079]).
Regarding claim 16, Kim et al. discloses a base defining a receiving zone in which the container body is selectively received (figure 2, reference #7; [0077] (no structure has been imparted to the base, and therefore reference #7 reads on the limitation with the outer wall being in contact with the container body 2 and thus reading on the receiving zone)); and a fan mounted within the base and directed at the receiving zone to motivate an airflow across an outer surface of the container body ([0079]).
Regarding claim 18, Kim et al. discloses wherein the thermo-electric heat exchanger is a Peltier device ([0003]).
Regarding claim 19, Kim et al. discloses a base defining a receiving zone on which the container body is selectively received (figure 2, reference #6); and
a magnetic drive assembly comprising a motor housed within the base in selective magnetic communication within the rotatable blade to motivate rotation thereof within the fluid cavity (figure 2, reference #30 , 31 and 32; [0081]-[0086]).
Claim(s) 1, 3-8, 10, 11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandolfi (U.S. Patent No. 4,540,288).
Regarding claim 1, Pandolfi discloses a blender appliance defining a vertical direction and a radial direction (abstract; figures 1, 2, 5 and 6), the blender appliance comprising:
a container body comprising an inner shell (figures 1 and  2, reference #3; figure 5, reference #103; figure 6, reference #203) and a conduction wall (figures 1 and 2, reference #2; figures 5 and 6, outer wall not labeled), the inner shell defining a fluid cavity (figures 1 and 2, see where numeral 4 is pointing), and the conduction wall being spaced apart from the fluid cavity outward along the radial direction (figures 1 and 2, reference #3 and 2 spaced apart; column 2, lines 45-49);
a rotatable blade rotatably disposed within the fluid cavity (figures 1 and 2, reference #4; figure 5, reference #104; figure 6, reference #204);
a motor in selective mechanical communication with the rotatable blade to motivate rotation thereof (figures 1 and 2, reference #6; figure 5, reference #106; figure 6, reference #206); and
a thermo-electric heat exchanger mounted within the container body in thermal communication with the fluid cavity (figures 1 and 2, reference #8; figure 5, reference #108; figure 6, reference #208).
Regarding claim 3, Pandolfi discloses a conduction pipe extending from the thermo-electric heat exchanger within the container body, at least a portion of the conduction pipe being positioned between the inner shell and the conduction wall (figures 1 and 2, reference #9, 10, 18 and 19).
Regarding claim 4, Pandolfi discloses wherein the conduction pipe is positioned between the thermo-electric heat exchanger and the conduction wall (figures 1 and 2, pipe 9/10/18/10 between heat exchanger 8 and conduction wall 2).
Regarding claim 5, Pandolfi discloses wherein the container body further comprises a plurality of fins extending radially outward from the conduction wall (figure 5, reference #109C; column 4, lines 25-36).
Regarding claim 6, Pandolfi discloses a base defining a receiving zone on which the container body is selectively received (figure 5, reference #101; figure 6, reference #201); and
a fan mounted within the base and directed at the receiving zone to motivate an airflow across an outer surface of the container body (figure 5, reference #126; figure 6, reference #233; column 4, lines 34-36; column 4, lines 60-62).
Regarding claim 7, Pandolfi discloses a base defining a receiving zone on which the container body is selectively received (figures 1 and 2, reference #1; column 2, lines 42-46); and
a sealed cooling assembly defining a flow path through which a volume of refrigerant is selectively motivated, the sealed cooling assembly being mounted within the base, the flow path extending along the receiving zone (figures 1 and 2, reference #9, 10, 18 and 19; column 3, lines 36-48).
Regarding claim 8, Pandolfi discloses wherein the thermo-electric heat exchanger is a Peltier device (column 2, lines 54-56).
Regarding claim 10, Pandolfi discloses wherein an insulation chamber is defined between the inner shell and the conduction wall along the radial direction (figures 1 and 2, space between reference #2 and 3; figure 5, spaced between reference #103 and outside wall not labeled; figure 6, space  between reference #203 and outside wall not labeled).
Regarding claim 11, Pandolfi discloses a blender appliance defining a vertical direction and a radial direction (abstract; figures 1, 2, 5 and 6), the blender appliance comprising:
a container body comprising an inner shell (figures 1 and  2, reference #3; figure 5, reference #103; figure 6, reference #203) and a conduction wall (figures 1 and 2, reference #2; figures 5 and 6, outer wall not labeled), the inner shell defining a fluid cavity (figures 1 and 2, see where numeral 4 is pointing), and the conduction wall being spaced apart from the fluid cavity outward along the radial direction (figures 1 and 2, reference #3 and 2 spaced apart; column 2, lines 45-49), wherein an insulation chamber is defined between the inner shell and the conduction wall along the radial direction (figures 1 
a rotatable blade rotatably disposed within the fluid cavity (figures 1 and 2, reference #4; figure 5, reference #104; figure 6, reference #204);
a motor in selective mechanical communication with the rotatable blade to motivate rotation thereof (figures 1 and 2, reference #6; figure 5, reference #106; figure 6, reference #206); and
a thermo-electric heat exchanger mounted within the container body in thermal communication with the fluid cavity, the thermo-electric heat exchanger being positioned within at least a portion of the insulation chamber (figures 1 and 2, reference #8; figure 5, reference #108; figure 6, reference #208).
Regarding claim 13, Pandolfi discloses a conduction pipe extending from the thermo-electric heat exchanger within the container body, at least a portion of the conduction pipe being positioned between the inner shell and the conduction wall (figures 1 and 2, reference #9, 10, 18 and 19).
Regarding claim 14, Pandolfi discloses wherein the conduction pipe is positioned between the thermo-electric heat exchanger and the conduction wall (figures 1 and 2, pipe 9/10/18/10 between heat exchanger 8 and conduction wall 2).
Regarding claim 15, Pandolfi discloses wherein the container body further comprises a plurality of fins extending radially outward from the conduction wall (figure 5, reference #109C; column 4, lines 25-36).
Regarding claim 16, Pandolfi discloses a base defining a receiving zone on which the container body is selectively received (figure 5, reference #101; figure 6, reference #201); and
a fan mounted within the base and directed at the receiving zone to motivate an airflow across an outer surface of the container body (figure 5, reference #126; figure 6, reference #233; column 4, lines 34-36; column 4, lines 60-62).
Regarding claim 17, Pandolfi discloses a base defining a receiving zone on which the container body is selectively received (figures 1 and 2, reference #1; column 2, lines 42-46); and
a sealed cooling assembly defining a flow path through which a volume of refrigerant is selectively motivated, the sealed cooling assembly being mounted within the base, the flow path extending along the receiving zone (figures 1 and 2, reference #9, 10, 18 and 19; column 3, lines 36-48).
Regarding claim 18, Pandolfi discloses wherein the thermo-electric heat exchanger is a Peltier device (column 2, lines 54-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774